          Case 4:18-cv-00912-KGB Document 5 Filed 04/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TROY COBREN                                                                           PLAINTIFF

v.                                Case No. 4:18-cv-00912-KGB

MIKE MAYES, Jail Administrator,
Yell County Detention Center, et al.                                              DEFENDANTS

                                             ORDER

       Plaintiff Troy Cobren, an inmate at the Yell County Jail, filed a pro se complaint on

December 10, 2018 (Dkt. No. 2) and an incomplete motion for leave to proceed in forma pauperis

(Dkt. No. 1). On February 11, 2019, the Court directed Mr. Cobren to either (1) pay the $400.00

filing fee in full or (2) file a properly completed application to proceed in forma pauperis by March

13, 2019 (Dkt. No. 3). Mr. Cobren was advised that, if he failed to do so timely, this case would

be dismissed without prejudice. Local Rule 5.5(c)(2) of the Eastern and Western Districts of

Arkansas (“If any communication from the Court to a pro se plaintiff is not responded to within

thirty (30) days, the case may be dismissed without prejudice.”) A copy of the Court’s February

11, 2019, Order was mailed to Mr. Cobren at his address of record.

       As of the date of this Order, Mr. Cobren has not complied with the Court’s Order of

February 11, 2019, and the time for doing so has passed. Accordingly, this case is dismissed

without prejudice. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal would not be taken in good faith.

       So ordered this 6th of April, 2021.



                                                              _____________________________
                                                              Kristine G. Baker
                                                              United States District Judge
